


Exhibit 10.3

FORM OF INDEMNITY LETTER AGREEMENT
TO NON-EMPLOYEE DIRECTORS AND CERTAIN EXECUTIVE OFFICERS

March 5, 2009

Reference is hereby made to Article IX of the By-laws of The Valspar Corporation
(the “Company”) as in effect as of the date hereof (the “Company Indemnity
Bylaws”). In consideration of your prior and continuing service to the Company,
the Company agrees that your rights under the Company Indemnity Bylaws to be
indemnified to the fullest extent permitted by law and to advancement of
expenses are contract rights that shall be incorporated into this letter
agreement and shall continue even after your association with the Company
terminates, and that such rights shall be for your benefit and for the benefit
of your heirs, executors and administra­tors. The Company further confirms that
your rights under the Company Indemnity Provisions shall apply during and after
your term of service with the Company without regard to whether any actual or
alleged state of facts, occurrence, action or omission (collectively
“Circumstances”) that may give rise to a claim, action, suit or proceeding
(collectively “Claims”) with respect to which you may have rights under the
Company Indemnity Provisions shall have occurred, or whether any such Claim
shall have accrued or been made, before, during or after such term of service.
Any amendment, modification, alteration or repeal of the Company Indemnity
Bylaws shall be prospective only and shall not in any way diminish, limit,
restrict, adversely affect or eliminate any of your rights to indemnification,
advancement of expenses or otherwise under the Company Indemnity Bylaws with
respect to any Circumstances then or previously existing, or any Claim
previously or thereafter brought or threatened based in whole or in part upon
any such Circumstances.

This letter agreement shall be governed by the laws of the State of Delaware,
and may not be amended or modified except by an instrument in writing signed by
both parties hereto.

 

 

 

 

 

 

 

 

THE VALSPAR CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Rolf Engh

 

 

 

 

Title:

Executive V.P., General Counsel

 

 

 

 

 

and Secretary

 

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 


--------------------------------------------------------------------------------